DETAILED ACTION
This Notice of Allowability is in response to the filing of an after-final response on 8/08/2022. As per the after-final response, claim 1 has been amended, claims 2-3 and 14 have been cancelled, and no claims have been added. Thus, claims 1, and 4-13 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose all of the claimed structural limitations of claim 1. Specifically, the prior art of record does not disclose a respiratory gas detector with a first and second side opposite one another, a cover later, a respiratory sensor layer with a backing having a visual indicator to reversibly change color, the color change able to be seen from both the first and second side, an adhesive ring on the second side to adhere the layers, the device being a sticker to conform to and move with the face/ medical device. 
The closest prior art of record is Debreczeny et al. (US Pat. 8,062,221).
Debreczeny discloses a similar device having a respiratory gas detector with a first and second side opposite one another, a cover later, and a respiratory sensor layer with a backing having a visual indicator to reversibly change color. Debreczeny does not disclose the color change able to be seen from both the first and second side, an adhesive ring on the second side to adhere the layers, nor the device being a sticker to conform to and move with the face/ medical device
There is no prior art of record to teach all of the additional necessary limitations of claim 1. Thus, the application is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785